PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/343,277
Filing Date: 4 Nov 2016
Appellant(s): Paramasivam et al.



__________________
Timothy J. Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 20, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 5, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5, 6, 10, 14, 21, 22, 24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0324132 A1 (Kenney) in view of US 2013/0160972 A1 (Sheppard).

    PNG
    media_image2.png
    442
    606
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    480
    494
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    344
    431
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    336
    433
    media_image5.png
    Greyscale


Kenney does not disclose that a second end of the deflector 84 does not extend beyond the wall (intermediate portion 48), however it would have been obvious to one of ordinary skill in the art to adjust the length of the deflector so that the second end does not extend beyond the wall, at least in the closed position, because the portion of the deflector on the outlet side Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

    PNG
    media_image6.png
    670
    625
    media_image6.png
    Greyscale

Kenney does not teach that the deflector has a rim and a base defining a concave surface facing the inlet and outlet, wherein the base of the deflector defines a bottom of the bypass channel. Sheppard however teaches forming a thermal bypass valve (defining the bypass channel) for a heat exchanger with a sleeve retained in position (a position of the deflector is fixed relative to the wall) and a slideably movable drum therein (their internal surfaces being concave and facing the inlet), having upper slots 24 and lower slots 26 and a first aperture 48 and one or more additional apertures 36 (each forming a rim) for alternately directing fluid to a bypass channel or a fluid inlet manifold [0006], [0010]-[0013], [0031], [0033]. See Figs. 1 and 7. Therefore it would have been obvious to one of ordinary skill in the art at the 
Regarding claims 5 and 28, the combination of Kenney and Sheppard does not specifically disclose that at the first end of the deflector the rim/an end of the rim of the deflector is aligned with a longitudinal axis of the inlet, and the second end of the deflector is substantially U-shaped in cross-section. However it would have been obvious to one of ordinary skill in the art to adjust the cross-sectional shape of the deflector and the size, shape and positioning of the apertures defining the rim, in order to achieve desired fluid flow properties therethrough so as to effectively control the amount of fluid passing through the valve deflector and/or the bypass channel. Note also that the configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04IV. B.
Regarding claim 6, Kenney further discloses that the length of the deflector (valve mechanism 84) is substantially perpendicular to the longitudinal axes of the inlet (inlet fitting 88) and outlet (outlet fitting 87). See Fig. 9.
Regarding claim 10, Kenney further discloses that the bypass channel (internal valve chamber 83) is defined with a bypass plenum (bypass valve 80) [0055]. See Fig. 9.
Regarding claim 21, Kenney further discloses that the deflector (valve mechanism 84) defines a boundary of the bypass channel (internal valve chamber 83) [0055]. See Fig. 9.

Regarding claim 27, Kenney further discloses that the deflector (valve mechanism 84) is configured to split fluid (direct fluid through the first manifold channel 70 and/or the second manifold channel 72) exiting the inlet (inlet fitting 88) [0055]. See Fig. 8. Note also that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
Regarding claim 29, Kenney further discloses that fluid exiting the bypass channel (internal valve chamber 83) enters the return side of the main channel (second fluid opening 86) before entering the outlet (outlet fitting 87) [0055]. See Fig. 9.
Regarding claims 30 and 31, Kenney further discloses that the inlet is provided by an inlet port (inlet fitting 88) and the outlet is provided by an outlet port (outlet fitting 87) and the deflector (valve mechanism 84) is beneath the bottom-most end of the outlet port 87 and is configured to turn some of the fluid exiting the inlet 88 (after flowing through first manifold flow channel 70, bypass opening 74 and first fluid opening 85) substantially 90 degrees toward is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Kenney does not specifically disclose that the deflector 84 is beneath the bottom-most end of the inlet port 88, however, it would have been obvious to one of ordinary skill in the art to rearrange the inlet port 88 so as to have its bottom-most end above the deflector 84, because Kenney teaches that the particular location of the inlet fitting 88 can be selected to be at any location along embossment 42 [0057]. The particular placement is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See MPEP 2144.04 VI. C.

(2) Response to Argument
Applicant’s arguments have been fully considered but they are not persuasive.

Claims 1 and 14
In response to applicant’s argument that none of the surfaces of Sheppard’s drum are concave facing Sheppard’s inlet 44, it is noted that the rejection relies on Kenney to teach the inlet (inlet fitting 88), not on Sheppard. When Kenney and Sheppard are combined, an internal surface of the drum 28 and/or sleeve 20 of Sheppard will be concave facing the inlet 88 of 

    PNG
    media_image7.png
    530
    460
    media_image7.png
    Greyscale

The applicant further argues that none of Sheppard’s surfaces would be concave facing Kenney’s inlet 88. Both the drum 28 and sleeve 20 of Sheppard’s valve are generally cylindrical, and as can be seen in Fig. 7, include, at least at portions, an internal surface extending 360° facing the inlet 88. In other words, the claimed limitation that the concave surface is facing the inlet does not require that the surface be exposed to the inlet, so long as it is oriented toward that direction. The below drawing roughly illustrates the relative positions of the inlet 88 and the valve component 80 in Kenney as would be seen from a side cross-sectional view (perpendicular to the views shown in Figs. 9 and 10), and how replacing the valve mechanism 84 with the hollow cylindrical configuration of Sheppard would necessarily include a concave surface on the inside of the cylinder that faces the inlet 88. The grey circle roughly indicates the modified valve mechanism using Sheppard’s configuration, the black arc indicates a concave surface on the inside of the hollow cylinder, and the arrow indicates the direction in which the concave surface faces.

    PNG
    media_image8.png
    377
    627
    media_image8.png
    Greyscale

In response to applicant’s argument that to combine Kenney and Sheppard one would need to significantly redesign Kenney, which is not suggested, it is noted that Kenney explicitly contemplates in paragraph [0057] that the valve component 80 may have a different structure. Furthermore it is considered that the guidance in Sheppard is sufficiently clear that one of ordinary skill in the art would be able to understand how to suitably redesign the valve component using a valve mechanism as in Sheppard.
In response to applicant’s allegation that Sheppard does not teach a rim, it is noted that the edges of any of the first aperture 48, one or more apertures 36, upper slot 24 and lower slot 26, and the lip 22, as shaded below, are all considered to be rims.

    PNG
    media_image9.png
    465
    435
    media_image9.png
    Greyscale

necessarily have to be the outer edge or border in order to meet the definition of a rim.
Additionally, the above interpretation is not inconsistent with applicant's specification, because the specification does not set forth any special definition of the word "rim". See MPEP 2111.01 IV.-V. The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc); Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014); Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012); In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the rim surrounds the base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that from the perspective of Kenney’s inlet 88, Sheppard’s valve would appear convex. It is noted that the claims do not require that the deflector as a whole be concave; what is recited is merely “a concave surface”. Thus the claims do not exclude the deflector from also having another surface that is convex, in addition to the claimed surface that is concave. Note that the claims use the open-ended language “comprising”.
The applicant argues that the moveable stem of Kenney’s valve mechanism 84 is not configured to turn or deflect fluid in the same manner as the claimed deflector. Again, this is not what is recited in the claims. The claims recite that the deflector is “configured to direct fluid into the bypass channel” and “configured to direct fluid from the first side of the wall to the second side of the wall”. Kenney’s valve mechanism 84 does perform these claimed functions, as illustrated in Fig. 9, where the arrows indicate the flow of the fluid, which is 
The applicant has attempted to show that a concave surface facing the inlet would impede flow in Kenney, by illustrating in the chart on pages 7 and 8 of the brief a modification in which a stem as a whole curves away from the inlet. This is simply not relevant to the proposed modification using Sheppard’s hollow cylinder configuration, in which the concave surface is on the inside of the cylinder.
The applicant further illustrates a modification on page 9 of the brief in which Sheppard’s valve mechanism has been incorporated into the valve component of Kenney, but with Sheppard’s inlet 44 placed on the outlet side of Kenney’s valve component (toward the fluid outlet opening 52, second fluid opening 86 and outlet fitting 87), and the closed end of Sheppard’s mechanism on the inlet side of Kenney’s valve component (toward the bypass opening 74 and first fluid opening 85). The applicant then argues that fluid would not be able to enter the valve mechanism. However, one of ordinary skill in the art would understand that Sheppard’s valve mechanism should instead be oriented in the reverse, with the inlet 44 on the inlet side of Kenney’s valve component. In that case, the fluid could easily flow into and axially along the valve mechanism.
The applicant argues that if arranged horizontally in Kenney, Sheppard’s valve would expel fluid both upwardly and downwardly as it exits the valve (i.e., through the aperture(s) 36 as well as through the aperture(s) 52 and/or 54 – refer to Sheppard’s Figs. 1-4). However, Sheppard explicitly describes in paragraphs [0012], [0033] and [0037] that the drum 28 is one or more” (emphasis added) apertures 36, such as a second aperture 52 or a second 52 and third aperture 54, and the second 52 and third 54 apertures are described as “when present”. In other words, the second 52 and third 54 apertures are optional, and the scope of Sheppard also includes an embodiment in which only one outlet aperture 36 is present, such that when combined with Kenney, the valve mechanism could easily be designed such that fluid would exit only in the upward direction. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the suggestion is found in the knowledge generally available to one of ordinary skill in the art, because both the valve mechanism 84 of Kenney and the drum 28 and sleeve 20 configuration of Sheppard are known to be effective for the same purpose, namely, for controlling the flow of fluid through a main channel and a bypass channel in a heat exchanger, and therefore their substitution would have been obvious. See MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). See also MPEP 2144.06 II. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). The suggestion to combine is further supported by Kenney’s disclosure in paragraph [0057] that the valve component may have a different structure.

Claim 5
The applicant argues that a U-shaped cross-section would serve no purpose in Kenney, because fluid does not flow along the valve mechanism 84 in Kenney. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, fluid would flow along the modified valve mechanism of the combination, because this feature is taught by Sheppard. Furthermore, it would have been obvious to one of ordinary skill in the art to adjust the shape of the hollow cross-section of the valve mechanism as taught by Sheppard, because Sheppard states in paragraph [0033] that the shape of the drum 28 is not particularly limited, and because it would allow adjustment of the fluid flow properties therethrough and/or adjustment of the fluid outlet location/direction. 

Claim 27
The applicant argues that the claimed functional limitations recite a structural arrangement of the deflector, but has failed to show what structural difference they require between the valve mechanism as taught by Kenney and Sheppard and the deflector as recited in claim 27. 
Regardless, Kenney does in fact disclose the claimed functionality. Specifically, Kenney describes in paragraph [0055] that the valve mechanism 84 serves to control flow from either the bypass opening 74 and/or the fluid outlet opening 52 through the internal valve chamber 83 to the outlet fitting 87, wherein as the first fluid opening 85 and bypass opening 74 are progressively closed through the action of the valve mechanism 84, more and more fluid is directed through the internal flow passage(s) 24 of the heat exchanger 10 with the amount of bypass fluid being reduced. In other words, based on the control of the valve mechanism 84, the fluid is split between two different flow paths, one flow path being from the inlet fitting 88 through the first manifold flow channel 70, internal flow passage(s) 24 and second manifold flow channel 72 to the fluid outlet opening 52 and second fluid opening 86 before exiting at outlet fitting 87, and the other flow path being from the inlet fitting 88 though only the first 
The applicant argues that fluid is not split because all fluid flowing near the valve mechanism 84 flows past the valve mechanism 84, however, the claim does not recite that “fluid flowing near the deflector” is split. So long as the fluid that is split is fluid exiting the inlet, as it is in Kenney, it is sufficient to meet the claim.

Claim 28
The applicant argues that there is no reason to modify Kenney’s valve mechanism 84 such that an end of the rim is aligned with a longitudinal axis of the inlet, because Kenney does not desire to split flow or direct flow along its valve mechanism 84. To the contrary, as explained above, Kenney’s valve mechanism 84 does split flow, and the feature of directing flow along the valve mechanism is taught by the combination with Sheppard. Furthermore, Sheppard specifically suggests modifying the number and/or positions of the apertures (which define rims) in paragraph [0037]. One of ordinary skill in the art would have been motivated to adjust the number, positions, sizes and/or shapes of the apertures including rims in order to achieve desired fluid flow properties through the valve.
Additionally, the positions of the apertures in the drum 28 as taught by Sheppard would move relative to Kenney’s inlet 88 with actuation of the valve. At least the first aperture 48 at 
Furthermore, in order to allow fluid to enter into the internal valve chamber 83 of Kenney’s valve component 80, it appears that either the lip 22 or a slot 24 of Sheppard’s outer sleeve 20 would need to be positioned generally in alignment with Kenney’s first fluid opening 85. Because one side of the first fluid opening 85 appears to be substantially aligned with the longitudinal axis of the inlet 88 (see Kenney’s Figs. 9, 10), it appears that an end of the rim of the slot 24 or lip 22 of the outer sleeve 20 would also be at last substantially aligned with the longitudinal axis of the inlet 88.

Claim 30
The applicant argues that there is no reason to arrange Kenney’s inlet 88 above the deflector 84. However Kenney explicitly teaches in paragraph [0057] that the particular location of the inlet fitting 88 can be selected so as to be at any location along the embossment 42. Note that a position such that the bottom-most end of the inlet port 88 is above the deflector 84 is a location along the embossment 42, because the embossment 42 extends directly under the deflector 84, as shown in Fig. 10. Therefore the claimed position is considered to be within the 
The applicant argues that the claimed position is critical because it permits the deflector to split fluid exiting the inlet, however, as explained above, this functionality is also achieved in Kenney.

Claim 31
The applicant alleges that Kenney’s valve mechanism 84 does not turn fluid by 90°. To the contrary, the perpendicular arrows in Kenney’s Fig. 9 illustrates the fluid first flowing upwardly from the bypass opening 74 through the first fluid opening 85 to the internal valve chamber 83, then turning 90° to flow horizontally through the valve component, and then turning 90° again to flow upwardly through the outlet fitting 87. Paragraph [0055] further describes how the flow is controlled by the valve mechanism 84. Even with the inlet 88 modified to be above the valve mechanism (as explained above), the fluid would still turn 90° from a downward vertical flow through the inlet 88 to the horizontal flow through the valve component, and then 90° again to exit through the outlet 87. Furthermore, the applicant has 
In response to applicant’s argument that the claimed deflector serves as a boundary for a bypass channel and fluid is able to flow along the deflector, and Kenney’s valve mechanism 84 does not function this way, it is noted that these features are not recited in the claim. Furthermore, these features are taught by the combination with Sheppard. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HMM/
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727                                                                                                                                                                                                        
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.